               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGELA CLARKE and FREDERICK
CLARKE,                                             NO. 3:18-CV-1925
       Plaintiffs,
                                                    (JUDGE CAPUTO)
              v.
LIBERTY MUTUAL INSURANCE
COMPANY and LM GENERAL
INSURANCE COMPANY,
       Defendants.

                                  MEMORANDUM
      Presently before me is the Motion to Dismiss Count II of Plaintiffs’ Amended
Complaint (Doc. 8) filed by Defendants Liberty Mutual Insurance Company and LM
General Insurance Company (collectively, “Defendants”). Angela Clarke (“Mrs.
Clarke”) and Frederick Clarke (“Mr. Clarke”) (collectively, “Plaintiffs”) commenced
this action against Defendants, the issuer of their automobile insurance policy, after
Mrs. Clarke sustained injuries in an automobile accident with an underinsured
motorist. Plaintiffs settled their claim with the underinsured motorist for the limits of
his policy and then sought additional benefits from Defendants. Defendants, though,
refused to provide such benefits based on their position that the claim was not worth
more than Plaintiffs received in the settlement with the underinsured motorist.
Plaintiffs contend that by denying their claim for underinsured motorist benefits,
Defendants have breached the terms of their insurance agreement and acted in bad
faith in violation of Pennsylvania law, 42 Pa. C.S.A. § 8371. Defendants have moved
to dismiss Plaintiffs’ bad faith claim, arguing that the Amended Complaint is devoid
of any well-pled factual allegations of bad faith as Plaintiffs plead nothing more than
a disagreement as to the value of their claim. Because Plaintiffs fail to plead adequate
factual matter to support the allegation that Defendants did not act reasonably in
valuing the underinsured motorist claim, the motion to dismiss will be granted, but
Plaintiffs will be given the opportunity to file a further amended complaint to set forth
sufficient facts to state a plausible bad faith insurance claim.
                                    I. Background
      The facts as alleged in the Amended Complaint are as follows:
      On November 29, 2016, Mrs. Clarke was the owner and operator of a 2010
Toyota Corolla. (See Doc. 5, ¶ 8). Mrs. Clarke was covered under a private
automobile policy issued by Defendants at that time providing underinsured motorist
benefits in the amount of $250,000.00 per person and $500,000.00 per accident (the
“Policy”). (See id. at ¶ 13 and Ex. “A”). On that day, Mrs. Clarke was operating her
vehicle southbound on State Route 115 in Chestnut Hill Township, Pennsylvania.
(See id. at ¶ 10). As she attempted to enter a store parking lot, a vehicle driven by
Isiah Howard (“Mr. Howard) crossed over into Plaintiff’s lane of travel, striking her
vehicle and causing her injuries. (See id. at ¶¶ 10-11). Mrs. Clarke’s injuries include,
inter alia,   headaches, pain in her hips, back, neck, and shoulders, and disc
protrusions. (See id. at ¶ 16). On the date of the collision, Mr. Howard’s vehicle was
insured through a policy issued by Victoria Fire and Casualty Company containing a
$15,000.00 limit. (See id. at ¶ 12).
      On or about March 6, 2018, counsel for Plaintiffs sent correspondence to
Defendants advising that they would be making a claim for underinsured motorist
benefits under the Policy. (See id. at ¶ 25). A certified copy of the Policy was also
requested to be provided within ten (10) days. (See id.). Plaintiffs’ counsel sent a
similar correspondence to Defendants on March 15, 2018. (See id. at ¶ 26). After
receiving no response, Plaintiffs’ counsel sent another request for a certified copy of
the Policy on April 4, 2018. (See id. at ¶ 27).
      Defendants forwarded certified copies of the Policy to Plaintiffs’ counsel on
April 6, 2018 and April 17, 2018. (See id. at ¶ 28). On April 10, 2018, Defendants
were requested to consent to the settlement of the third-party claim. (See id. at ¶ 29).
                                           2
Six days later, Defendants requested Plaintiffs complete a proof of claim and provide
a copy of the proposed third-party release. (See id. at ¶ 30).
      Plaintiffs’ counsel provided Defendants with a signed authorization for release
of medical information on May 22, 2018. (See id. at ¶ 32). The same day, Defendants
were forwarded medical records and bills for Mrs. Clarke. (See id. at ¶ 33). Also on
May 22, 2018, Defendants were informed that the tortfeasor tendered the $15,000.00
policy limit to Plaintiffs. (See id. at ¶ 51). Defendants acknowledged receipt of
Plaintiffs’ demand package on May 30, 2018. (See id. at ¶ 34).
      Subsequently, an agent for Defendants left Plaintiffs’ counsel a voice message
that they were not making an offer on the underinsured motorist claim. (See id. at ¶
35). Plaintiffs’ counsel confirmed receipt of that message in a July 11, 2018 letter to
Defendants wherein he indicated his view that a “fair and objective review of the
medical records submitted to Liberty Mutual confirm that the case value is well in
excess of the tortfeasor’s minimal $15,000.00 policy limit.” (Id. at ¶ 36).
      On July 17, 2018 and September 11, 2018, Defendants sent correspondences to
Plaintiffs’ counsel reiterating their belief that the value of Plaintiffs’ claim was within
the $15,000.00 third-party settlement. (See id. at ¶ 37).
      Based on the foregoing, Plaintiffs commenced litigation by filing their
complaint in the Court of Common Pleas of Monroe County, Pennsylvania. (See Doc.
1, Ex. “A”). Defendants timely removed the action to this Court. (See Doc. 1,
generally). Plaintiffs filed their three-Count Amended Complaint on October 15,
2018, asserting claims for breach of contract (Count One), bad faith (Count Two), and
loss of consortium (Count Three). (See Doc. 5, generally).
      On October 29, 2018, Defendants filed a motion to dismiss the bad faith claim.
(See Doc. 8, generally). The motion to dismiss has been fully briefed and is now ripe
for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
                                            3
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
      When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
                                    III. Discussion
      Defendants seek dismissal of the bad faith claim in Count II of the Amended
Complaint. (See Doc. 8, generally). Pennsylvania law allows an insured party to
receive damages and other relief if the insurer acts in bad faith toward the insured
party. See 42 Pa. C. S. A. § 8371. Section 8371 states:
            § 8371. Actions on insurance policies
            In an action arising under an insurance policy, if the court
            finds that the insurer has acted in bad faith toward the
            insured, the court may take all of the following actions:
            (1) Award interest on the amount of the claim from the date
                                           4
            the claim was made by the insured in an amount equal to the
            prime rate of interest plus 3%.
            (2) Award punitive damages against the insurer.
            (3) Assess court costs and attorney fees against the insurer.
Id.
      “[I]n order to recover in a bad faith action, the plaintiff must present clear and
convincing evidence (1) that the insurer did not have a reasonable basis for denying
benefits under the policy and (2) that the insurer knew of or recklessly disregarded its
lack of a reasonable basis.” Rancosky v. Washington Nat’l Ins. Co., 170 A.3d 364,
365 (Pa. 2017) (citing Terletsky v. Prudential Prop. & Cas. Ins. Co., 649 A.2d 680
(Pa. Super. Ct. 1994)). However, “proof of an insurance company's motive of
self-interest or ill-will is not a prerequisite to prevailing in a bad faith claim under
Section 8371 . . . . While such evidence is probative of the second Terletsky prong,
. . . the insurer's knowledge or recklessness as to its lack of a reasonable basis in
denying policy benefits is sufficient. ” Id.
      In deciding whether an insurer had a reasonable basis for denying benefits, a
court must examine what factors the insurer considered in evaluating a claim. See
Terletsky, 649 A.2d at 688-89. “Bad faith claims are fact specific and depend on the
conduct of the insurer vis à vis the insured.” Condio v. Erie Ins. Exchange, 899 A.2d
1136, 1143 (Pa. Super. Ct. 2006) (citing Williams v. Nationwide Mutual Ins. Co., 750
A.2d 881, 887 (Pa. Super. Ct. 2000)). “[M]ere negligence is insufficient for a finding
of bad faith under Section 8371 . . . .” Rancosky, 170 A.3d at 374. However,
recklessness on the part of the insurer can support a finding of bad faith. See id.
      As pled in the Amended Complaint,
            Defendants’ bad faith included a series of actions that
            demonstrated a conscious disregard for the interests of
            Defendants’ insured, the Plaintiffs, and consisted of:
            a. Denying coverage under the underinsured motorist
            provisions of the policy when Defendants knew or
            disregarded the fact that Defendant lacked a reasonable basis
            for denying such a claim;
                                           5
            b. Failing to promptly provide the full UIM benefit for which
            Plaintiffs had paid and contracted when Plaintiff had
            provided Defendants evidence that demonstrated clearly that
            her injuries were caused by an underinsured motorist and her
            damages exceeded the value of the UIM coverage on the
            policy;
            c. Failing to make an offer when the Defendants knew that
            Plaintiff had suffered severe injuries caused by an
            underinsured driver and Plaintiff had made a valid claim for
            UIM benefits;
            d. Arbitrarily refusing to provide coverage available under
            the policy;
            e. Failing to conduct an adequate and objective investigation
            into the extent of Plaintiff’s injuries and failing to make an
            offer to settle the case; [and]
            f. Failing to conduct a reasonable evaluation of the value of
            the case.
(See Doc. 5, ¶ 59).
      The bad faith claim in Count Two of the Amended Complaint will be dismissed.
For one, Count Two is premised largely on “bare-bones conclusory allegations which
are not sufficient to state a bad faith claim.” Meyers v. Protective Ins. Co., No. 16-
1821, 2017 WL 386644, at *9 (M.D. Pa. Jan. 27, 2017). Indeed, much of Defendants’
alleged bad faith conduct has been found to constitute “legal conclusions rather than
factual allegations.” Rickell v. USAA Cas. Ins. Co., No. 18-1279, 2018 WL 5809865,
at *3 (M.D. Pa. Nov. 6, 2018). Specifically, Plaintiffs’ allegation in Subparagraphs
(e) and (f) have been held to be conclusory. See id. Likewise, the averments in
Subparagraphs (a), (b), (c), and (d) “regarding how Defendant[s] handled the claim
after receipt are conclusory without additional factual support that would inform the
court why Defendants actions are unreasonable.” See id.; see also Meyers, 2017 WL
386644, at *9 (“Whether something is untimely (or, more precisely, unreasonably
untimely) may be an element of a bad faith claim only to the extent that it itself has
sufficient support; otherwise, an allegation that a claim was not timely paid and
investigated is a legal conclusion which a court must disregard at a motion to dismiss
stage.”); Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 599 (E.D. Pa.
                                          6
2010) (“knowingly or recklessly disregarding the lack of a reasonable basis to deny
plaintiff’s claim” is a legal conclusion).
       The Amended Complaint, when stripped of its conclusory statements, alleges:
(1) Plaintiffs had an automobile insurance policy with Defendants; (2) Mrs. Clarke
suffered injuries in an automobile accident caused by Mr. Hughes; (3) Mr. Hughes
tendered to Plaintiffs the limits of his $15,000.00 insurance policy; (4) Plaintiffs
provided notice of the underinsured motorist claim in March 2018 and complied with
the terms of the Policy in seeking coverage; (5) Plaintiffs demanded the limits of the
Policy from Defendants in May 2018 at which time they also provided medical records
and bills; and (6) within six (6) weeks, Defendants denied the claim for policy limits
and did not offer to settle the claim on the basis that the value of Plaintiffs’ claim was
within the third-party $15,000.00 settlement. The claim is, in essence, that Defendants
acted in bad faith in valuing Plaintiffs’ underinsured motorist claim. Without
additional factual matter, such bare allegations that Defendants acted unreasonably in
valuing the claim do not state a violation of § 8371.
       This point was explained in Meyers where the plaintiff claimed the insurer’s
valuation of the claim was unreasonable. See Meyers, 2017 WL 386644, at *8. The
pleading here mirrors that which I found deficient in Meyers:
             Plaintiff does not allege facts to support the value of his
             claim. For example . . . he does not allege the amount of
             earnings he has lost or will likely lose in the future, and he
             has not alleged any relevant facts concerning his earning
             capacity, such as his age, education, employment status, or
             how his injury has affected his ability to work. Similarly,
             although Plaintiff alleges that he has incurred medical
             expenses, he does not allege anything about the amount of
             those expenses or what medical treatment he received or will
             likely need in the future.
Meyers, 2017 WL 386644, at *8 (alterations omitted) (quoting Yohn v. Nationwide Ins.
Co., No. 13-24, 2013 WL 2470963, at *7 (M.D. Pa. June 7, 2013)). Accordingly,
Plaintiffs’ subjective belief as to the value of their claims is not indicative of bad faith
“because Defendants’ subjective belief as to the value of the claim may reasonably,

                                             7
and permissibly, differ.” Id. Thus, absent additional factual allegations as to how
Defendants acted unreasonably in their valuation of the claim, Plaintiffs cannot
proceed on a bad faith claim on this basis. See id.; see also Rickell, 2018 WL
5809865, at *4 (“The mere allegation that Plaintiffs provided documentation and
Defendant has failed to make a reasonable settlement offer, however, does not support
an inference of bad faith without additional factual support such as the complexity of
the claim and the time passed between the date Plaintiffs supplied the necessary
information and the date the complaint was filed.”); Camp v. N.J. Mfrs. Ins. Co., No.
16-1087, 2016 WL 3180743, at *6 (E.D. Pa. June 8, 2016) (“other than the conclusory
allegation that NJMIC failed to make a settlement offer, Camp posits no additional
factual averments from which it could be found that NJMIC’s failure to make an offer
was in bad faith.”); Pfister v. State Farm Fire & Cas. Co., No. 11-799, 2011 WL
3163184, at *4 (W.D. Pa. July 26, 2011) (discrepancy in parties’ valuation of claim
“alone is not evidence of bad faith”). Further, insofar as Plaintiffs suggest bad faith
conduct by Defendants based on their refusal to tender the limits of the Policy, “the
failure to immediately accede to a demand for the policy limit cannot, without more,
amount to bad faith.” Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App’x 133, 137
(3d Cir. 2012). Plaintiffs have not provided sufficient factual support to sustain a bad
faith claim, so Count II of the Amended Complaint will be dismissed.
      Plaintiffs will, however, be given leave to amend. Although they have not
requested it and sua sponte leave is not required in non-civil rights cases in this
Circuit, see Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247,
253 (3d Cir. 2007) (“we hold that in ordinary civil litigation it is hardly error for a
district court to enter final judgment after granting a Rule 12(b)(6) motion to dismiss
when the plaintiff has not properly requested leave to amend its complaint”), it is not
clear that an amendment would be futile. Thus, in accordance with the dictates of
Federal Rule of Civil Procedure 15(a)(2), Plaintiffs will be given the opportunity to
file a further amended complaint. Plaintiffs are reminded that if they elect to do so,
                                           8
they must set forth factual allegations and not rely simply on legal conclusions to
support their bad faith claim.
                                  IV. Conclusion
      For the above stated reasons, Defendants’ motion to dismiss Count II of the
Amended Complaint will be granted. Plaintiffs’ bad faith claim will be dismissed
without prejudice to Plaintiffs filing a further amended complaint within twenty-one
(21) days to plead a plausible bad faith claim. Failure to do so will result in the
dismissal of this claim with prejudice.
      An appropriate order follows.


December 10, 2018                              /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                          9
